Citation Nr: 0507474	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-08 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of a 70 percent schedular 
rating for service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 decision of the 
RO that decreased the evaluation for the veteran's service-
connected PTSD from 70 percent (effective in August 1999) to 
50 percent under Diagnostic Code 9411, effective May 2001, a 
period less than 5 years.

Following notification of the proposed reduction in the 
evaluation by the RO in December 2000, the veteran filed a 
notice of disagreement (NOD) in February 2001.  The RO issued 
a statement of the case (SOC) in April 2001.  Correspondence 
received from the veteran in October 2001 has been accepted 
by the RO and the Board as a substantive appeal, in lieu of a 
VA Form 9.

Pursuant to a Board remand in July 2003, the RO issued a 
supplemental SOC (SSOC), to include notification of the laws 
and regulations governing the reduction of disability 
ratings.

In December 2004, the veteran's congressional representative 
submitted additional evidence to the RO, which has been 
forwarded to the Board for initial consideration.  This 
evidence consists of recent VA clinical notes and a statement 
from the veteran.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2004).

The Board's decision on the claim for restoration of a 70 
percent schedular rating for service-connected PTSD, the only 
issue for which an appeal has been perfected, is set forth 
below.  The remand following the decision addresses 
entitlement to a TDIU, adjudicated and denied by the RO, and 
for which the veteran has filed the first of two actions 
needed to place the issue in appellate status; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received by the Board in February 2005, the 
veteran appeared to raise the issues of service connection 
for prostate cancer and for a skin condition, claimed as due 
to exposure to herbicides.  As those issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for restoration of a 70 percent 
schedular rating for service-connected PTSD has been 
accomplished.

2.  In February 2000, the RO assigned an initial 70 percent 
evaluation for the veteran's PTSD, effective from August 16, 
1999; the evaluation was based on a February 2000 VA 
examination report and January 2000 VA clinical records.  

3.  Following a VA examination in August 2000, the RO 
proposed reducing the veteran's evaluation for his service-
connected PTSD from 70 percent to 50 percent in November 
2000.  In January 2001, the RO implemented the reduction, 
effective May 1, 2001.

4.  When compared with medical findings that formed the basis 
for the initial 70 percent rating, the August 2000 VA 
examination report and VA progress notes do not reflect 
overall improvement in the veteran's service-connected PTSD.




CONCLUSION OF LAW

The criteria for restoration of the 70 percent rating for 
PTSD from May 1, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 
3.159, 3.344(c), 4.1, 4.20, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal for restoration of a 70 
percent schedular rating for service-connected PTSD has been 
accomplished. 



II.  Factual Background

Service connection has been established for PTSD, effective 
August 16, 1999.

VA clinical records, dated in August 1999, show that the 
veteran presented with depressed mood and an inability to 
sleep through the night because of bad dreams relating to 
Vietnam.  Reportedly, these symptoms progressively worsened 
for the past two years.

VA clinical records, dated in January 2000, show a score 
consistent with an extremely severe level of depression on 
psychological testing (Beck Depression Inventory).

The veteran underwent a VA examination in February 2000.  He 
reportedly had withdrawn from friends and family, and was not 
working.  He became very nervous when there were many people 
around, and he had chronic insomnia.  On mental status 
examination, the veteran became very tearful when he talked 
about killing an enemy soldier.  His rate of speech was 
normal, coherent, and logical.  The examiner noted no flight 
of ideas, looseness of association, or evidence of any other 
formal thought disorder.  There were no hallucinations or 
delusions, and the veteran was not suicidal or homicidal.  
His concentration was impaired.  Neither panic symptom nor 
impulse control problem, nor obsessive compulsive rituals or 
behavior were found.  The VA examiner diagnosed the veteran 
with PTSD and dysthymic disorder, and opined that the veteran 
was unable to hold any gainful employment or living in social 
situations because of the severity of his PTSD.  A global 
assessment of functioning (GAF) score of 48 was assigned.

In a February 2000 rating decision, the RO assigned an 
initial 70 percent rating for PTSD, effective August 16, 
1999.  

VA progress notes, dated in June 2000, show that the veteran 
was not suicidal on that day, but that he had previously 
thought about it.  The VA physician encouraged the veteran to 
access more care than doctor visits, and indicated that the 
veteran was receptive to contacting a vet center for 
additional treatment.  A GAF score of 52 was assigned.

The veteran underwent a VA examination in August 2000.  He 
reported injuring his back in 1984 and receiving workmen's 
compensation benefits.  Reportedly, the veteran had been 
treated for his nerves by his family physician for ten years, 
prior to his coming to the VA for treatment last year; he 
currently takes medication.  The veteran also reported having 
nightmares almost every night, and having flashbacks about 
two or three times a week.  He relived experiences of Vietnam 
as an intense psychological and physiological reaction, and 
reported seeing a Vietnamese soldier that he had killed.  The 
veteran avoided thoughts, feelings, and conversations about 
Vietnam, and avoided any activities or places that aroused 
fear of recollection.  He stayed by himself and could not 
stand being among or around crowds.  He had few friends, and 
felt detached from people.  The veteran became depressed 
frequently and had a sense of foreshortened future.  He had 
difficulty falling asleep, became anxious and nervous, and 
was hypervigilant.

On mental status examination, the veteran had mild 
psychomotor agitation and was nervous; he was tearful, at 
times, when talking about Vietnam.  His mood was anxious and 
depressed, and his affect was mood congruent.  The veteran's 
thoughts were goal-directed.  He had positive, occasional 
visual hallucinations that were combat-related, with no 
delusions.  There was no evidence of suicidal or homicidal 
ideation, and the veteran's judgment was intact.  The VA 
examiner assessed the veteran with chronic PTSD, and assigned 
a GAF score of 55.  

VA progress notes, dated in October 2000, show an assigned 
GAF score of 53.

In November 2000, the RO proposed reducing the rating for the 
veteran's service-connected PTSD from 70 to 50 percent.  The 
veteran was notified in December 2000 that he had 60 days 
during which he could submit evidence to show that the 
proposed reduction should not take place.  The veteran 
responded that same month, indicating that he completed a 
psycho-education course this year and that his VA physician 
was increasing his one-on-one sessions with the veteran, as 
well as increasing the level of medication prescribed.

VA progress notes, dated in January 2001, note depression due 
to PTSD and an assigned GAF score of 52.

In a January 2001 rating decision, the RO decreased the 
evaluation for the service-connected PTSD from 70 percent to 
50 percent, effective May 1, 2001.

A report of VA examination in December 2001 shows PTSD 
symptoms of sleep disturbance, nightmares, intrusive 
recollections of the war, avoidance of war subjects, thoughts 
of suicide but no intent or plan, feels of hopelessness, a 
mild physiologic response, impaired interest in activities, 
restricted affect, mild irritability, some concentration 
defects, hypervigilance, and a moderate degree of startle 
reflex.  The VA examiner assigned a GAF score of 52.

VA progress notes, dated in November 2004, show that the 
veteran continues to suffer from severe and chronic PTSD, 
with episodes of depression, anxiety, and homicidal ideation, 
and include a GAF score of 45.

III.  Legal Analysis

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e).  Therefore, the Board will only focus 
on the propriety of the reduction.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2004); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
70 percent rating for the veteran's service-connected PTSD 
was in effect for only one year and eight months.  As regards 
disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. § 
3.344(c).  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  Cf. Dofflemyer, 2 Vet. 
App. at 281-282.

The veteran's PTSD has been evaluated pursuant to a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  Under that criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to psych symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships. 

As indicated above, in February 2000, the RO assigned an 
initial 70 percent evaluation for the veteran's PTSD, 
effective from August 16, 1999; the evaluation was based on a 
February 2000 VA examination report and January 2000 VA 
clinical records.  However, after receipt of the August 2000 
VA examination and additional VA treatment records, in a 
November 2000 rating decision, the RO proposed to reduce the 
veteran's evaluation for PTSD to 50 percent.  The RO 
indicated that the evidence showed improvement because the 
veteran did not have suicidal or homicidal ideation, as 
previously reported.  The GAF score assigned at the August 
2000 VA examination was 55, which is indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  See Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  

In a December 2000 letter, the RO notified the veteran of its 
intention to reduce his rating, and informed him that he 
could submit medical or other evidence to show that a 
reduction in his rating was not warranted.  The veteran 
responded that, this year, he completed a psycho-education 
course and that his symptoms were so severe that he was now 
being treated twice monthly for PTSD, and that his prescribed 
levels of medications have also increased.

In this case, when the August 2000 VA examination report 
(along with the June 2000 and October 2000 VA progress notes) 
are compared with the February 2000 VA examination report 
(along with the August 1999 and January 2000 clinical 
records) that formed the basis for the initial 70 percent 
rating, improvement in the veteran's PTSD is not 
demonstrated.  

Specifically, each VA examiner found no evidence of suicidal 
or homicidal ideation.  However, both reports of VA 
examination also reflect that the veteran tended to isolate 
himself from family, friends, and social gatherings, and that 
he became tearful when talking about Vietnam; he also had 
chronic insomnia.

The Board points out that the February 2000 VA examiner 
opined that the severity of the veteran's PTSD prevented him 
from obtaining gainful employment.  Although the August 2000 
VA examiner did not address the issue of employability, the 
Board finds that such cannot be interpreted as implicitly 
suggesting employability.  Under these circumstances, VA may 
not interpret the August 2000 VA examination report as 
suggesting employability.  To the contrary, in this case, the 
Board finds that the August 2000 VA examiner's findings of 
frequent depression, along with medications for treatment, 
and an inability to engage in any social activities, tend to 
suggest a level of severity comparable to the February 2000 
examination findings of severe PTSD that prevents gainful 
employment.  The Board also finds that the 

Nor does the report of the December 2001 VA examination 
demonstrate actual improvement over time-namely, in 
documenting suicidal ideation, a restricted affect, chronic 
insomnia, and irritability. When both the veteran's 
subjective complaints (to include needing more frequent PTSD 
treatment and taking increased levels of medication) and the 
VA examiners' objective findings are considered, no overall 
improvement in the veteran's service-connected PTSD to 
warrant reduction in rating is established.  38 C.F.R. 
§ 3.344(c).  

The Board notes that the veteran has been assigned GAF scores 
ranging primarily from 48 to 55, as reflected in both VA 
clinic records between 2000 and 2001 and on his VA 
examinations in February 2000, August 2000, and December 
2001.  According to DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

While the veteran was assigned GAF's of 52 in June 2000, 55 
in August 2000, 53 in October 2000, 52 in January 2001, and 
52 in December 2001 (which, according to DSM-IV, are each 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)), the 
Board emphasizes that the range in the assigned GAF scores 
has not varied significantly, and that it could support an 
assessment of the veteran's disability as severe at times.  

The Board also points out that, while there is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. § 
4.126(a).  

In the present case, the medical evidence of record, to 
particularly include that reflected in the February 2000 and 
August 2000 VA examination reports, shows that the veteran's 
PTSD symptoms include isolation, irritability, sleep 
disturbance, near-continuous depression, difficulty in 
adapting to stressful circumstances, and that they result in 
his difficulty keeping a job.  Hence, while the veteran's 
assigned GAF scores at times indicate overall moderate 
psychiatric impairment, these scores are not consistent with 
the medical evidence of record that addresses the veteran's 
actual symptoms and level of functioning.  The August 2000 
findings not only include symptoms such as occasional visual 
hallucinations related to combat, but the VA examiner 
specifically found that the veteran cannot engage in any 
social activities, that he liked to stay by himself, and that 
he became depressed quite frequently and nervous.  His 
chronic PTSD symptoms adversely affect the veteran socially, 
as well as industrially.  

The Board emphasizes that, in claims seeking restoration of a 
reduced benefit, the central question is not whether the 
schedular criteria for a particular rating are met (as in a 
claim for increase), but whether the criteria for reduction 
were met.  See e.g., Peyton v. Derwinski, 1 Vet. App. 282 
(1990).  As, in the case, the Board finds that the evidence 
of record demonstrates no overall improvement in the 
veteran's service-connected PTSD (the applicable standard for 
ratings in effect for less than 5 years), the Board must 
conclude that the reduction in rating from 70 percent to 50 
percent was improper, and that restoration of the 70 percent 
evaluation, from May 1, 2001, is warranted.  See 38 C.F.R. 
§ 3.344(c); Dofflemeyer, 2 Vet. App. at 251-252.  



ORDER

Restoration of a 70 percent rating for PTSD is granted.



REMAND

In a November 2000 rating decision, the RO denied, inter 
alia, the veteran's claim for a TDIU.  A December 2000 NOD 
clearly expressed disagreement with that determination.  In 
correspondence received in November 2002, the veteran's 
representative again contended that the veteran was entitled 
to a TDIU; however, the RO has not yet issued a SOC as to 
that claim.  Accordingly, the Board is required to remand 
this matter to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of entitlement to a 
TDIU.  

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for a TDIU, within 60 days of the 
issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


